Citation Nr: 0932651	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for claimed morphine 
addiction. 

2.  Entitlement to service connection for claimed disability 
of the lower extremities.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to an effective date earlier than February 1, 
2006, for payment of additional disability compensation 
benefits for the Veteran's spouse and child.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1968. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Washington, D. C. and 
Roanoke, Virginia. 


FINDINGS OF FACTS

1.  The Veteran does not have current diagnoses of a 
disability claimed as weakness and numbness of the lower 
extremities or morphine addiction.  

2.  Sleep apnea did not begin during active duty service, and 
was not chronic in service; was not continuous after service 
separation; and is not related by competent evidence to any 
in-service injury or disease.

3.  In May 2002, the RO granted the Veteran's service 
connection claim for posttraumatic stress disorder (PTSD) and 
assigned a rating of 70 percent effective October 1, 2001.  

4.  Notification of the Veteran's marriage and birth of his 
child was received on January 13, 2006.

5.  The first day of the month following the date the claim 
for additional compensation benefits based on a dependent 
spouse and child was received, is February 1, 2006.




CONCLUSIONS OF LAW

1.  Numbness and weakness of the lower extremities is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Morphine addiction was not incurred in active military 
service.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  Sleep apnea was not incurred in active military service.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  The criteria for an effective date prior to February 1, 
2006, for the payment of additional disability compensation 
benefits for the Veteran' spouse and child have not been met.  
38 U.S.C.A. §§ 1115, 5110, 5111, 5107 (West 2002); 38 C.F.R. 
§§ 3.31, 3.102, 3.204, 3.159, 3.401(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Notice as to what 
evidence needed has been provided, and there is no indication 
that there is additional evidence or development that should 
be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of November 2004, May 2005, 
March 2006, April 2007, and February 2009 provided pertinent 
notice and development information.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of medical treatment for sleep apnea in service 
or within a reasonable time subsequent to the Veteran's 
military service, the Board finds that any medical opinion 
would be based on pure speculation.  Further, the Veteran has 
not provided any evidence of a current diagnosed morphine 
addiction or a disability claimed as weakness and numbness of 
the lower extremities.  See 38 C.F.R. § 3.102 (service 
connection may not be predicated on a resort to speculation 
or remote possibility).  

In regard to the earlier effective date claim, as there is no 
dispute as to the underlying facts of this case, and as the 
Board has denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).  Further development is not needed based on the 
facts on file.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes statements of the 
Veteran, service treatment records, Social Security 
Administration (SSA) medical records, VA outpatient records, 
and reports of VA examination.  

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection will be presumed for certain chronic 
diseases (e.g., organic diseases of the nervous system) which 
are manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for disability claimed as 
weakness and numbness of the lower extremities

The Veteran claims to have an addiction to morphine as well 
as weakness and numbness of the lower extremities.  As noted, 
a grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  

In this case, the record does not support a conclusion that 
the Veteran has current diagnoses of morphine addiction or a 
neuropathic disorder of the lower extremities.  Without proof 
of current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

In this regard, the Veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorders.  The service treatment records do not show 
complaints, findings, or diagnoses regarding morphine 
addiction or weakness and numbness of the lower extremities.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of 
morphine addiction or weakness and numbness of the lower 
extremities.  

VA outpatient records relate that the Veteran has been 
prescribed morphine since 2005 for treatment for non service 
connected ulnar neuropathy.  However, a review of VA and SSA 
medical reports including psychiatric records failed to show 
a diagnosis or treatment for morphine addiction. 

The same is true regarding a neuropathic disability of the 
lower extremities.  VA and SSA treatment records failed to 
note treatment or diagnoses of neuropathy of the lower 
extremities.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
morphine addiction and a disability claimed as weakness and 
numbness of the lower extremities.

Entitlement to service connection for sleep apnea

After a review of the evidence, the Board finds that the 
weight of the evidence demonstrates that sleep apnea did not 
begin during active duty service, and was not chronic in 
service.  

As noted, the Veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, a VA sleep study was conducted in February 2007.  
The examiner diagnosed sleep apnea.  This diagnosis satisfies 
the first element of Hickson.

With regard to evidence of in-service injury or disease, the 
service treatment records do not contain complaints or 
findings suggesting the presence of a sleeping disorder 
during service.  The history and complaints section of an 
August 1967 service examination report reflects the Veteran 
specifically denied any history of trouble sleeping.  
Further, there was no mention of any sleeping problems noted 
on the November 1968 report of the examination conducted 
prior to separation. 

The Board also finds that sleep apnea was not continuous 
after service separation.  While the Veteran has asserted as 
part of his recent claim for compensation that he believes 
his sleep apnea is related to service, or began during 
service, his statements have been inconsistent.  

For instant, in December 2006 the Veteran reported only a 12-
15 year history of sleep problems which would indicate that 
his problems began in 1991, approximately 23 years after 
service discharge.  

Further, as noted above the Veteran denied any sleep problems 
on discharge from service.  In 2001, when the Veteran filed a 
claim for compensation with VA, he did not mention or claim 
any sleep disorder.  

The absence of evidence of post-service complaints or 
treatment for sleep problem until 2006 is also some evidence 
the Board has considered, along with all the other evidence, 
including the Veteran's lay assertions and histories, in 
determining whether symptoms of sleep problems were 
continuous after service separation.  

The absence of evidence of documented complaints or treatment 
of any sleep problems, until 2006 is significant because this 
is an extended period of time before a diagnosis regarding 
sleep apnea is reported.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  

The lack of treatment for any sleep problem for an extended 
period following service discharge would tend to indicate the 
absence of in-service onset, and, certainly, is some evidence 
that tends to show an absence of post-service continuity of 
symptoms.  

Moreover, the record does not contain any clinical evidence 
that would tend to suggest that sleep apnea was incurred 
during military service.  The medical records do not include 
any opinion stating that sleep apnea was either incurred in 
or otherwise related to military service.  

The Board further finds that the weight of the competent 
evidence demonstrates that the currently diagnosed sleep 
apnea is not related to any in-service injury or disease. For 
these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for sleep apnea, and the claim must be denied.  

Entitlement to earlier effective dates for payment of 
additional disability compensation benefits for the Veteran's 
spouse and child

The Veteran is seeking entitlement to effective dates earlier 
than February 1, 2006 for increased compensation based on 
additional benefits payable to a spouse and child.  He argues 
that effective dates of July [redacted], 2004, and August [redacted], 2004, 
are appropriate, as these are the respective dates of his 
marriage and the birth of his son.

Any veteran who is entitled to compensation, and whose 
disability is rated not less than 30 percent, shall be 
entitled to additional compensation for a spouse.  
38 U.S.C.A. § 1115(1)(A).

The effective date for adding a dependent to a compensation 
award is the latest of the following: (1) the date of claim, 
which is the date of the veteran's marriage if the evidence 
of the event is received within one year of the event [§ 
3.401(b)(1)(i)] and otherwise is date notice is received of 
the dependent's existence, if evidence is received within one 
year of the VA's request [§ 3.401(b)(1)(ii)]; (2) the date 
dependency arises [§ 3.401(b)(2)]; (3) the effective date of 
the qualifying disability rating provided evidence of 
dependency is received within one year of notification of 
such rating [§ 3.401(b)(3)]; or (4) the date of commencement 
of the veteran's award [§ 3.401(b)(4)].

In a May 2002 rating action, the RO granted service 
connection for PTSD.  A 70 percent evaluation was assigned, 
effective October 1, 2001, the day of his claim.  The Veteran 
was notified the next month.  In this notice letter he was 
advised that information about his dependents were 
incomplete.  A document attached to this letter included 
Declaration of Status of Dependents (VA Form 21-686c).  The 
Veteran was advised to complete this form and return it to 
the VA.  The same month the Veteran notified the VA of his 
dependent 18 year old daughter.  

The RO received a claim for increased compensation for PTSD 
on November 13, 2003.  

In a September 2005 rating action, the RO granted a 100 
percent rating for PTSD, effective March 25, 2003.  The 
Veteran was notified in a letter issued on October 4, 2005.  
It was noted at time that his payments included an additional 
amount for his one dependent.  He was advised to notify the 
VA of any change in the status of his dependents.  

On January 13, 2006, the RO received the Veteran's marriage 
certificate showing that he was married on July [redacted], 2004.  
Along with this marriage certificate the Veteran submitted a 
certificate of birth showing the birth of his son on 
August [redacted], 2004.  

As was noted above, an award of additional compensation 
payable to a veteran on account of marriage will be the 
latest of the: (1) claim date; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  See 38 C.F.R. § 
3.401(b).

With respect to (1), because the Veteran's marriage 
certificate is dated July [redacted], 2004, and his son's birth 
certificate is dated August [redacted], 2004, the dates of the 
marriage and birth certificate cannot serve as dates of claim 
because VA did not receive them within one year from the 
dates of the events.  38 C.F.R. § 3.401(b)(1)(i).

Therefore, the Board considered 3.401(b)(1)(ii), which 
considers the date notice is received of the dependent's 
existence.  In this case the date the Veteran's claim for 
additional compensation for dependents was received by the RO 
is January 13, 2006.  38 C.F.R. § 3.401(b)(1)(ii). 

With respect to (2), the dates that dependencies arose are 
July [redacted], 2004 and August [redacted], 2004, i.e., the dates that the 
Veteran remarried and the date his son was born.  38 C.F.R. 
§ 3.401(b)(2). 

With respect to (3), the effective date when the Veteran's 
rating was rated at least 30 percent was October 1, 2001, the 
effective date of the grant of service connection.  (This 
predated the marriage and birth of the Veteran's son.)  38 
C.F.R. § 3.401(b)(3). 

With respect to (4), the commencement of the Veteran's 
increased award, as deemed by the RO is March 25, 2003.  
38 C.F.R. § 3.401(b). 

As the law instructs that the effective date for additional 
compensation for dependents is the latest of the four 
aforementioned dates, the correct effective date is January 
13, 2006.

The claim was received on January 13, 2006, and the RO 
correctly established an effective date of February 1, 2006.  
There is no legal basis for granting an effective date 
earlier than February 1, 2006.

In a case, as here, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the Veteran's claim for 
an effective date earlier than February 1, 2006, for the 
payment of increased compensation due to dependency is 
denied.




ORDER

Service connection for claimed morphine addiction is denied. 

Service connection for claimed disability of the lower 
extremities is denied.  

Service connection for sleep apnea is denied.  

Entitlement to an effective date earlier than February 1, 
2006, for payment of additional disability compensation 
benefits for the Veteran's spouse and son, is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


